COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00199-CV


Tri-County Electric Cooperative, Inc.      §    From the 43rd District Court

v.                                         §    of Parker County (CV10-1865)

                                           §    February 11, 2016
GTE Southwest Incorporated d/b/a
Verizon Southwest                          §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.         It is ordered that the

judgment of the trial court is affirmed in part and reversed in part.

      We affirm that part of the trial court’s judgment that granted summary

judgment for GTE Southwest Incorporated d/b/a Verizon Southwest as to Tri-

County Electric Cooperative, Inc.’s exemplary damages claim. We reverse the

remainder of the summary judgment in favor of Verizon. We further reverse the

trial court’s denial of Tri-County’s motion for partial summary judgment in part

and render an order that (a) after termination of the Joint Use Agreement,

Verizon became a holdover tenant and (b) Tri-County had the right to demand

removal of Verizon’s attachments to its joint use poles as of the termination date.

We affirm the trial court’s denial of the remainder of Tri-County’s motion for
partial summary judgment.       We remand the case for further proceedings

consistent with this opinion.

      It is further ordered that Verizon pay eighty percent of the costs of this

appeal, and that Tri-County pay twenty percent of the costs of this appeal, for

which let execution issue.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By /s/ Terrie Livingston
                                      Chief Justice Terrie Livingston